ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-4, 8-11, 13-15, 17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Huh et al. (US Pub. No. 2019/0214571), teaches a compound of the following structure (Pg. 131):

    PNG
    media_image1.png
    285
    287
    media_image1.png
    Greyscale

Such a compound reads on a compound of claim 1 wherein Ar is a C6 aromatic group, X1 is a single bond, X2 is a single bond, X3 is C(M1)2 wherein M1 is a C1 alkyl group, Z is O, R is H, and E is a heteroatom containing electron accepting group containing 15 carbon atoms.  However, Huh et al. does not teach the compound containing E as claimed in the instant claims.  There is no teaching or suggestion to modify the compound of Huh et al. to include the E as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 17, 2022